ORDER

GAJARSA, Circuit Judge.
Sallustiano N. Genesto moves for leave to proceed in forma pauperis. We consider whether Genesto’s petition for review of the decision of the Merit Systems Protection Board in Genesto v. Office of Personnel Management, 96 M.S.P.R. 646 (2004) should be dismissed.
Genesto sought review of OPM’s reconsideration decision finding that he had been overpaid $42,190.80 in Civil Service Retirement System (CSRS) annuity benefits. The Administrative Judge (AJ) affirmed OPM’s determination that Genesto was not entitled to CSRS annuity benefits and had been overpaid. However, the AJ determined that OPM had not issued a reconsideration decision on the issue of whether Genesto was entitled to a waiver or readjustment with respect to the overpayment and thus remanded to OPM for further proceedings.
This court’s review of Board decisions is governed by 5 U.S.C. § 7703. Section 7703(b)(1) provides that this court has jurisdiction to review final orders and decisions of the Board. We have stated that “an order remanding a matter to an administrative agency for further findings and proceedings is not final.” Cabot Corp. v. United States, 788 F.2d 1539, 1542 (Fed. Cir.1986). Because the AJ remanded to OPM for further proceedings, the Board’s decision is not final and thus we dismiss *734for lack of jurisdiction.*
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 If the Board issues an adverse final decision at a later date, Genesto may, of course, seek review of that decision in this court at that time.